DETAILED ACTION
This action is pursuant to the claims filed on 10/30/2020. Claims 1-2, 4-8, 10-19, 21-24, and 26-35 are pending. A first action on the merits of claims 1-2, 4-8, 10-19, 21-24, and 26-35 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.	
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the claim objections of the previous office action are withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 7-8, 10-11, 15-19, 23-24, 26-27, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. PGPub No. 2011/0270100) in view of Hicks (U.S. Patent No. 6,745,061).
Regarding claim 1, Chang teaches a system for performing an electrocardiogram (see Fig 8 ECG system), the system comprising: an electrode strip comprising a flexible printed circuit board (Fig 8 flexible PCB 515) including multiple electrodes and corresponding electrode wires integrated into the electrode strip (Fig 8 electrode strip 520 incorrectly referenced as 510 in [0032], electrodes V1-V6 with corresponding wires described in [0033]), individual ones of the multiple electrodes being configured to provide signals conveying information associated with electrocardiograms ([0033]), the electrodes being positioned on the electrode strip to align with one or more desired anatomical locations on a human subject ([0033]); a data recorder configured to receive and record information associated with electrocardiograms (Fig 8 recorder module 525); and a connector disposed at and integrated with the electrode strip ([0035] describes a snap on connector), the connector being configured to removably couple the data recorder with the electrode strip via a cableless connection ([0035] snap on connector is cableless), the connector including a convergence of the electrode wires (Fig 8 wires converge at area of connection with recorder module 525) such that responsive to the connector being removably coupled with the data recorder, the data recorder receives signals from the electrodes via the connector ([0035]).
Chang fails to teach wherein the electrode strip includes a stiffening board, the stiffening board disposed proximate to the connector and at least partially at the convergence of the electrode wires, the stiffening board being layered on in between a portion of the flexible printed circuit board, the stiffening board facilitating a rigid attachment between the connector and the electrode strip
In related ECG system prior art, Hicks teaches a similar system wherein the electrode strip includes a stiffening board (Figs 9-10 stiffener 36), the stiffening board disposed proximate to the connector and at least partially at the convergence of the electrode wires (Figs 9-10, stiffener 36 is at convergence of traces 70-74), the stiffening board being layered on in between a portion of the flexible printed circuit board (Figs 9-10, flexible laminate 50 is folded over stiffener 36 such that stiffener 36 is between a portion of the flexible pcb ), the stiffening board facilitating a rigid attachment between the connector and the electrode strip (Col 11 lns 35-65). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible PCB and connector of the electrode strip in view of Hicks to incorporate the stiffening board disposed proximate to the connector and at the convergence of electrode wires layered between the flexible printed circuit board to arrive at the device of claim 1. It is well known in the art to provide a flexible PCB with a stiffening member to yield the predictable result of advantageously provide rigidity to the connection between the electrode strip and data recorder to reliably mate the two components together (Col 11 lns 58-61).
Regarding claim 2, Chang further teaches wherein the electrode strip includes the printed circuit board (Fig 8 flexible PCB 515) such that the electrodes are integrated into the printed circuit board ([0035] discloses integration of electrodes into leads of the PCB 515). 
Chang fails to explicitly teach wherein the corresponding wires include traces within the printed circuit board. 
However, Hicks teaches the use of traces on a flexible substrate (Figs 9-10 traces 70-74 on flexible substrate 50; abstract).Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wires integrated with the PCB of Chang in view of Peterson to incorporate traces on the flexible PCB corresponding to each electrode. Doing so would be a simple substitution of one well-known 
Regarding claims 4, in view of the combination of claim 2 above, Chang further teaches wherein the electrode strip includes an adjustable material such that it is configured to fit human subjects of varying size ([0033] describes adjustability of the limb wires of the strip to conform to different anatomies).
Regarding claims 7-8, in view of the combination of claim 1 above, Chang further teaches one or more peripheral electrodes (Fig 8 limb electrodes RA, LA, LL), wherein the peripheral electrodes are coupled to the electrode strip via one or more peripheral electrode wires such that the one or more peripheral electrodes are extendable from the electrode strip via the one or more peripheral electrode wires ([0033]); wherein the one or more peripheral electrode wires include a first section and a second section, the first section being external to the electrode strip (Fig 8 and [0033], six inches of external wire) and the second section being integrated into the electrode strip ([0033] describes wires running through the chest strip to limb electrodes connected to the external wire) such that the connector includes the convergence of one or more second sections of the one or more peripheral electrode wires ([0035] discloses all limb electrodes being individually wired to recorder 525).
Regarding claim 10, in view of the combination of claim 1 above, Chang further teaches wherein the electrode strip includes one or more placement indicators conveying a position at which to apply the electrode strip on the human subject (Fig 8 indicators 555, 550, and 558).
Regarding claim 11, in view of the combination of claim 10 above, Chang further teaches wherein the placement indicators include a first placement indicator (Fig 8 indicator 550) on a first portion of the electrode strip, the first placement indicator conveying alignment of the first portion of the electrode strip with a breastbone of the human subject ([0034]).
Regarding claim 15, in view of the combination of claim 1 above, Chang further teaches wherein the data recorder includes a display ([0039] red signal light is a display), the display being configured to provide a status of one or both of the electrocardiogram or the data recorder ([0039] red signal light indicates a disconnected status of the ECG).
Regarding claims 16-17, in view of the combination of claim 1 above, Chang further teaches wherein the data recorder is configured to transmit the electrocardiogram data to one or more computing platforms ([0038] describes a mini-usb port for transmitting data to a computer), wherein the data recorder is configured to wirelessly transmit the electrocardiogram data to one or more computing platforms ([0038] describes wireless transmitter for sending data).
Regarding claim 18, Chang teaches a method for performing an electrocardiogram (Fig 8, abstract), the method comprising: applying an electrode strip comprising a flexible printed circuit board (Fig 8, flexible PCB 515) to an area of skin on a human subject (Fig 8 electrode strip [0022]), the electrode strip including multiple electrodes and corresponding electrode wires integrated into the electrode strip (Fig 8 electrode strip 520 incorrectly referenced as 510 in [0032], electrodes V1-V6 with corresponding wires described in [0033]), individual ones of the multiple electrodes being configured to provide signals conveying information associated with electrocardiograms ([0033]), the electrodes being positioned on the electrode strip to align with one or more desired anatomical locations on a human subject ([0034]); coupling a connector, disposed at and integrated with the electrode strip, with a data recorder via a cableless connection (Fig 8 data recorder 525 connected to a snap on connector [0035]), the data recorder being configured to receive and record information associated with electrocardiograms ([0035-0036]), the connector including a convergence of the electrode wires such that responsive to the connector being coupled with the data recorder, the data recorder receives signals from the electrodes via the connector ([0035] discloses all wires of electrodes being converged to the connector of recorder 525); and activating the data recorder to begin receiving and recording information associated with an electrocardiogram ([0039] analog front end 5210 of data recorder 525 ensures all electrodes are in contact and then activates the recording of ECG information).
Chang fails to teach wherein the electrode strip includes a stiffening board, the stiffening board disposed proximate to the connector and at least partially at the convergence of the electrode wires, the stiffening board being in between a portion of the flexible printed circuit board, the stiffening board facilitating a rigid attachment between the connector and the electrode strip
In related ECG system prior art, Hicks teaches a similar system wherein the electrode strip includes a stiffening board (Figs 9-10 stiffener 36), the stiffening board disposed proximate to the connector and at least partially at the convergence of the electrode wires (Figs 9-10, stiffener 36 is at convergence of traces 70-74), the stiffening board being layered on in between a portion of the flexible printed circuit board (Figs 9-10, flexible laminate 50 is folded over stiffener 36 such that stiffener 36 is between a portion of the flexible pcb ), the stiffening board facilitating a rigid attachment between the connector and the electrode strip (Col 11 lns 35-65). Therefore it would have been obvious to one of ordinary skill in the art 
Regarding claim 19, Chang further teaches wherein the electrode strip includes the printed circuit board (Fig 8 flexible PCB 515) such that the electrodes are integrated into the printed circuit board ([0035] discloses integration of electrodes into leads of the PCB 515). 
Chang fails to explicitly teach wherein the corresponding wires include traces within the printed circuit board. 
However, Hicks teaches the use of traces on a flexible substrate (Figs 9-10 traces 70-74 on flexible substrate 50; abstract).Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wires integrated with the PCB of Chang in view of Peterson to incorporate traces on the flexible PCB corresponding to each electrode. Doing so would be a simple substitution of one well-known electrical connector on substrate ([0035] leads of Chang) for another well-known electrical connector on a substrate (Abstract; traces 70-74 of Hicks) to yield the predictable result for electrically connecting a flexible PCB to electrodes.
Regarding claims 23-24, in view of the combination of claim 18 above, Chang further teaches applying one or more peripheral electrodes to the skin of the human subject (Fig 8 limb electrodes RA, LA, LL), wherein the peripheral electrodes are coupled with the electrode strip via one or more peripheral electrode wires such that the one or more peripheral electrodes are extendable from the electrode strip via the one or more peripheral electrode wires (Fig 8 and [0033], six inches of external wire that are extendable from the strip); wherein the one or more peripheral electrode wires include a first section and a second section, the first section being external to the electrode strip (Fig 8 and [0033], six inches of external wire) and the second section being integrated into the electrode strip ([0033] describes wires running through the chest strip to limb electrodes connected to the external wire) such that the connector includes the convergence of one or more second sections of the one or more peripheral electrode wires ([0035] discloses all limb electrodes being individually wired to recorder 525).
Regarding claims 26-27, in view of the combination of claim 18 above, Chang further teaches wherein applying the electrode strip to the skin of the human subject further includes: aligning one or more placement indicators with a location on the human subject (Fig 8 and [0034]; indicators 555, 550, 558), wherein the placement indicators convey a position at which to apply the electrode strip on the human subject ([0034]); wherein the one or more placement indicators include a first placement indicator on a first portion of the electrode strip (indicator 550) , and wherein the method further comprises: aligning the first portion of the electrode strip with a breastbone of the human subject ([0034] indicator 550 is aligned with the sternum).
Regarding claims 32-33, in view of the combination of claim 18 above, Chang further teaches transmitting the electrocardiogram data to one or more computing platform ([0038] describes a mini-usb port for transmitting data to a computer); wherein transmitting the electrocardiogram data to one or more computing platforms includes wirelessly transmitting ([0038] describes wireless transmitter for sending data).
Regarding claims 34, Chang teaches a method for performing an electrocardiogram (Fig 8 and abstract), the method comprising: determining a proper size of an electrode strip ([0034] chest strip has various sizes depending on the weight of the subject), the electrode strip comprising a flexible printed circuit board (Fig 8, flexible PCB 515), the electrode strip including multiple electrodes and corresponding electrode wires integrated into the electrode strip (Fig 8 electrode strip 520 incorrectly referenced as 510 in [0032], electrodes V1-V6 with corresponding wires described in [0033]), individual ones of the multiple electrodes being configured to provide signals conveying information associated with electrocardiograms ([0033]), the electrodes being positioned on the electrode strip such that responsive to determining the proper size for a human subject, the electrodes align with one or more desired anatomical locations on the human subject ([0033-0034] proper size strip is chosen such that the electrodes are properly positioned), wherein the proper size of the electrode strip is determined based on an algorithm including one or more physical characteristics describing the human subject ([0034] describes selecting a proper size based on the subject weighing between 2.5kg – 4kg or weighing above 4 kg); applying the electrode strip to the skin of the human subject based on one or more placement indicators included on the electrode strip (Fig 6 shows the strip on a patient; Fig 8 markers 550, 555, and 558 are used as placement indicators); coupling a connector, disposed at and integrated with the electrode strip, with a data recorder via a cableless connection (Fig 8 data recorder 525 connected to a snap on connector [0035]), the data recorder being configured to receive and record information associated with electrocardiograms ([0035-0036]), the connector including a convergence of the electrode wires such that responsive to the connector being coupled with the data recorder, the data recorder receives signals from the electrodes via the connector ([0035] discloses all wires of electrodes being converged to the connector of recorder 525).
Chang fails to teach wherein the electrode strip includes a stiffening board, the stiffening board disposed proximate to the connector and at least partially at the convergence of the electrode wires, the stiffening board being in between a portion of the flexible printed circuit board, the stiffening board facilitating a rigid attachment between the connector and the electrode strip
In related ECG system prior art, Hicks teaches a similar system wherein the electrode strip includes a stiffening board (Figs 9-10 stiffener 36), the stiffening board disposed proximate to the connector and at least partially at the convergence of the electrode wires (Figs 9-10, stiffener 36 is at convergence of traces 70-74), the stiffening board being layered on in between a portion of the flexible printed circuit board (Figs 9-10, flexible laminate 50 is folded over stiffener 36 such that stiffener 36 is between a portion of the flexible pcb ), the stiffening board facilitating a rigid attachment between the connector and the electrode strip (Col 11 lns 35-65). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible PCB and connector of the electrode strip in view of Hicks to incorporate the stiffening board disposed proximate to the connector and at the convergence of electrode wires layered between the flexible printed circuit board to arrive at the method of claims 34. It is well known in the art to provide a flexible PCB with a stiffening member to yield the predictable result of advantageously .
Claims 5-6 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Hicks as applied to claim 2 and 19 respectively, and in further view of Bishay (U.S. PGPub No. 2012/0089000)
Regarding claims 5-6, in view of the combination of claim 2 above, Chang further teaches covering the upper side of the PCB with a smooth fabric material ([0035]).
Chang fails to teach wherein the electrode strip includes layers of foam, the layers of foam including a first layer of foam and a second layer of foam such that the printed circuit board is located in between the first layer of foam and the second layer of foam; wherein the first layer of foam is configured to face toward the skin of the human subject responsive to the electrode strip being applied to the skin of the human subject, and wherein the first layer of foam includes one or more cutouts corresponding to one or more positions of one or more electrodes on the electrode strip
In related ECG monitoring prior art, Bishay teaches a device for ambulatory ECG monitoring (Fig 1 and asbstract) wherein the electrode strip includes layers of foam ([0035] and Fig 3, layers 42, 44, and 46 are foam), the layers of foam including a first layer of foam and a second layer of foam such that the printed circuit board is located in between the first layer of foam and the second layer of foam (Fig 3 PCB 43 between first layer of foam 46 and second layer 42); wherein the first layer of foam is configured to face toward the skin of the human subject responsive to the electrode strip being applied to the skin of the human subject (Fig 2-3 shows orientation on subject with foam layer 46 facing skin), and wherein the first layer of foam includes one or more cutouts corresponding to one or more positions of one or more electrodes on the electrode strip (Fig 3 cutouts on foam layer 46; [0036]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode strip of Chang in view of Hicks and Bishay to incorporate the first and second foam layers with the cutouts on the first layer corresponding to electrode locations to arrive at the device of claims 5-6. Providing the foam layers would advantageously create a flexible bio-safe exterior surface of the electrode strip that also sufficiently resists the twisting and torqueing of the skin’s surface ([0035]).
Regarding claims 21-22, in view of the combination of claim 19 above, Chang further teaches covering the upper side of the PCB with a smooth fabric material ([0035]).
Chang fails to teach wherein the electrode strip includes layers of foam, the layers of foam including a first layer of foam and a second layer of foam such that the printed circuit board is located in between the first layer of foam and the second layer of foam; wherein the first layer of foam is configured to face toward the skin of the human subject responsive to the electrode strip being applied to the skin of the human subject, and wherein the first layer of foam includes one or more cutouts corresponding to one or more positions of one or more electrodes on the electrode strip
In related ECG monitoring prior art, Bishay teaches a device for ambulatory ECG monitoring (Fig 1 and asbstract) wherein the electrode strip includes layers of foam ([0035] and Fig 3, layers 42, 44, and 46 are foam), the layers of foam including a first layer of foam and a second layer of foam such that the printed circuit board is located in between the first layer of foam and the second layer of foam (Fig 3 PCB 43 between first layer of foam 46 and second layer 42); wherein the first layer of foam is configured to face toward the skin of the human subject responsive to the electrode strip being applied to the skin of the human subject (Fig 2-3 shows orientation on subject with foam layer 46 facing skin), and wherein the first layer of foam includes one or more cutouts corresponding to one or more positions of one or more electrodes on the electrode strip (Fig 3 cutouts on foam layer 46; [0036]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode strip of Chang in view of Hicks and Bishay to incorporate the first and second foam layers with the cutouts on the first layer corresponding to electrode locations to arrive at the method of claims 21-22. Providing the foam layers would advantageously create a flexible bio-safe exterior surface of the electrode strip that also sufficiently resists the twisting and torqueing of the skin’s surface ([0035]).
Claims 12, 14, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Hicks, and in further view of Inciardi (U.S. PGPub No. 2014/0073979).
Regarding claims 12 and 28, the Chang/Hicks combination teaches the respective device and method of claim 1 and 18 as stated above, Chang further teaches wherein the data recorder includes a length of less than 6 centimeters, a width of less than 6 centimeters ([0022] discloses a width of 2cm and length of 12 cm for the chest strip; Fig 8 shows the data recorder 525 fitting on significantly less than the half the length of the chest strip; as a result the  width and length of the data recorder is less than 6cm).
Chang/Hicks fail to explicitly teach the thickness of the data recorder.
In related ECG monitor prior art, Inciardi teaches a similar device and a similar data recorder with a thickness the size of a “card-like member” ([0032] [0035]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the data recorder of Chang in view of Hicks and Inciardi to incorporate a thickness of less than 2 cm. Where the only difference between the prior 
Regarding claims 14, the Chang/Hicks combination teaches the device of claim 1 as stated above, and further teaches one or more indicator lights, the one or more indicator lights being configured to provide a status of one or both of the electrocardiogram or the data recorder ([0039] indicator light indicates a disconnected status of the ECG).
Chang fails to teach wherein the data recorder includes a power button.
Inciardi teaches a similar ECG monitoring device (Fig 4 and abstract) wherein the data recorder includes a power button (Fig 4 power switch 500; [0072] discloses a power button). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data recorder of Chang in view of Hicks and Inciardi to incorporate a power button on the data recorder to arrive at the device of claim 14. Doing so would be obvious to one of ordinary skill in the art to provide a user interface to the data recorder to allow a user to selectively turn the device on or off as needed ([0072]).
Claims 13 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Hicks (U.S. Patent No. 6,745,061), and in further view of Peterson (U.S. PGPub No. 2014/0066741).
Regarding claim 13, in view of the combination of claim 1 above, Chang further teaches wherein the data recorder includes a receiving portion configured to receive the connector such that responsive to receiving the connector ([0035] describes female connector on the , the data recorder is removably coupled with the electrode strip ([0035]).
Chang fails to teach the connector further comprising one or more features that facilitate automatic alignment of individual electrode wires to correspondinq ports in the data recorder.
However, in related prior art Peterson teaches the connector further comprising one or more features (Fig 2 and [0019]; alignment slots 12/14 provide contact separation 28 and dielectric coating 18 provides trace separation 22) that facilitate automatic alignment of individual electrode wires to correspondinq ports in the data recorder ([0019 & 0021] Fig 2 and 5; alignment slots 12/14 and trace separation 22 of connector facilitates automatic alignment of the individual traces to the alignment tabs 38 of mating connector 34). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Chang in view of Hicks and Peterson to incorporate the automatic alignment features of Peterson to arrive at the device of claim 13. Doing so would advantageously allow for the wires to be pre-aligned with the corresponding ports of the connector and data recorder to achieve consistent and reliable connections ([0019 and 0021]).
Regarding claim 29, Chang further teaches wherein the data recorder includes a receiving portion configured to receive the connector such that responsive to receiving the connector ([0035] describes female connector on the recording module 525), the data recorder is removably coupled with the electrode strip ([0035]).
Chang fails to teach the connector further comprising one or more features that facilitate automatic alignment of individual electrode wires to correspondinq ports in the data recorder.
However, Peterson further teaches the connector further comprising one or more features (Fig 2 and [0019]; alignment slots 12/14 provide contact separation 28 and dielectric that facilitate automatic alignment of individual electrode wires to correspondinq ports in the data recorder ([0019 & 0021] Fig 2 and 5; alignment slots 12/14 and trace separation 22 of connector facilitates automatic alignment of the individual traces to the alignment tabs 38 of mating connector 34). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Chang in view of Hicks and Peterson to incorporate the automatic alignment features of Peterson to arrive at the method of claim 29. Doing so would advantageously allow for the wires to be pre-aligned with the corresponding ports of the connector and data recorder to achieve consistent and reliable connections ([0019 and 0021]).
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Hicks, in further view Inciardi (U.S. PGPub No. 2014/0073979) and in further view of Knepper (U.S. PGPub No. 2011/0172503).
Regarding claim 30, the Chang/Hicks combination teaches the method of claim 18 as stated above, Chang further teaches one or more indicator lights, the one or more indicator lights being configured to provide a status of one or both of the electrocardiogram or the data recorder ([0039] indicator light indicates a disconnected status of the ECG).
Chang fails to teach wherein the data recorder includes a power button.
Inciardi teaches a similar ECG monitoring device (Fig 4 and abstract) wherein the data recorder includes a power button (Fig 4 power switch 500; [0072] discloses a power button). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data recorder of Chang in view of Peterson and Inciardi to incorporate a power button on the data recorder. Doing so would be obvious to 
Chang/Hicks/Inciardi fail to teach wherein an indicator light is illuminated when the data recorder is activated.
In related prior art, Knepper teaches a physiological data collection system for capturing ECG signals (Fig 2 ECG sensors 26), wherein an indicator light is illuminated when the data recorder is activated (Fig 3 and [0040], indicator light 74 provides status indication of power). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the indicator light of Chang in view of Hicks, Inciardi, and Knepper to incorporate the indicator light that illuminates when the data recorder is activated after pressing a power button. Doing so would advantageously provide a user with a status indication of the data recorder for the user to easily verify the operational status of the device during use.
Regarding claim 31, in view of the combination for claim 30 above, Chang further teaches de-coupling the connector from the data recorder once a successful measurement is determined to be completed ([0039] once a successful measurement is made, the data recorder 525 is detached from the chest strip 510).
Chang fails to teach monitoring the data recorder until one or more indicator lights change either one or both of a status or a color to indicate completion of receiving and recording information associated with the electrocardiogram by the data recorder
Inciardi teaches monitoring the data recorder until one or more indicator lights change either one or both of a status or a color to indicate completion of receiving and recording information associated with the electrocardiogram by the data recorder ([0071] . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the indicator light of Chang in view of Hicks, Inciardi and Knepper to provide one or more indicator lights with a status or color to indicate the completion of receiving and recording ECG information such that the device is then uncouple after the complete measurement. Doing so would advantageously provide the user with a visual indication that the recording is completed and the device can be removed from the user (Chang [0039]; Inciardi [0071]).
Claims 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang  in view of Hicks as applied to claim 34 and in further view of Nazeri (U.S. PGPub No. 2004/0176674).
Regarding claim 35, the Chang/Hicks combination teaches the method of claim 34 as stated above. Chang further teaches wherein the proper size of the electrode strip is determined based on an algorithm including one or more physical characteristics describing the human subject ([0034] describes selecting a proper size based on the subject weighing between 2.5kg – 4kg or weighing above 4 kg), wherein the physical characteristics include a weight of the human subject ([0034] algorithm is based on the weight of the subject).
Chang fails to teach wherein the physical characteristics include one or more of a shirt size typically worn by the human subject, a body-mass index of the human subject, a chest circumference of the human subject, a shoulder breadth of the human subject, a height of the human subject, a sex of the human subject, or an age of the human subject.
However, in related prior art Nazeri teaches a similar method for performing an electrocardiogram wherein the proper size of the electrode strip is determined based on the 
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/30/2020, with respect to the rejection(s) of claim(s) 1-2, 4-8, 10-19, 21-24, and 26-35 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Hicks and Nazeri.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794